                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                    )
                                                   )
        Plaintiff,                                 )
                                                   )
  v.                                               )     Civil Action No. 7:17-cv-00492
                                                   )
 EASEMENTS TO CONSTRUCT,                           )     By: Elizabeth K. Dillon
 OPERATE, AND MAINTAIN A                           )         United States District Judge
 NATURAL GAS PIPELINE OVER                         )
 TRACTS OF LAND IN GILES COUNTY,                   )
 CRAIG COUNTY, MONTGOMERY                          )
 COUNTY, ROANOKE COUNTY,                           )
 FRANKLIN COUNTY, AND                              )
 PITTSYLVANIA COUNTY, VIRGINIA, et                 )
 al.,                                              )
                                                   )
        Defendants.                                )

                                               ORDER

        On January 3, 2019, Tammy Belinsky and Daniel Breslau, on behalf of themselves and

 all known and unknown persons who are consulting with, providing counsel to, and/or

 supporting Tree-Sitters 1 and 2, filed a motion for leave to participate in this action and file an

 amicus curiae brief in opposition to MVP’s motion for a preliminary injunction against the Tree-

 Sitters on MVP Parcel No. VA-MO-022. (Mot. Leave, Dkt. No. 1115.) Belinsky and Breslau

 also requested that the court reschedule its hearing on MVP’s motion for a preliminary

 injunction. (Id. at 1.) A hearing was held on the motion on January 4, 2019, so Belinsky and

 Breslau’s request is moot in this regard. (Dkt. No. 1128.) However, because MVP’s motion for

 a preliminary injunction was taken under advisement, the portion of their motion seeking leave

 to submit an amicus curiae brief remains pending.




Case 7:17-cv-00492-EKD Document 1132 Filed 01/09/19 Page 1 of 3 Pageid#: 32262
        The decision of whether to accept amicus briefs is within the broad discretion of the

 district court. See In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233, 1249 n.34 (11th Cir.

 2006) (“[D]istrict courts possess the inherent authority to appoint ‘friends of the court’ to assist

 in their proceedings.”); Perry-Bey v. City of Norfolk, Virginia, No. 2:08-cv-100, 2008 WL

 11348007, at *2 (E.D. Va. Aug. 14, 2008); Tafas v. Dudas, 511 F. Supp. 2d 652, 659 (E.D. Va.

 2007). It is also solely within the district court’s discretion “to determine the fact, extent, and

 manner of participation by the amicus.” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003)

 (quoting United States v. Microsoft Corp., No. 98-cv-1232, 2002 WL 319366, at *2 (D.D.C. Feb.

 28, 2002)). “An amicus brief should normally be allowed . . . when the amicus has unique

 information or perspective that can help the court beyond the help that the lawyers for the parties

 are able to provide.” Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th

 Cir. 1997).

        In their motion, Belinsky and Breslau represent that they are appropriate participants in

 this case because of Belinsky’s retention “as an attorney in various anti-pipeline matters” and

 “consult[ation] with representatives of the Tree-Sitters in the instant matter,” and Breslau’s

 position as an associate professor at Virginia Tech and his support for the Tree-Sitters protesting

 the MVP pipeline. (Mot. Leave 2.) They assert that their reason for participating in the case is

 to provide the court with an “important perspective” based on their “vested interest in this

 matter.” (Mem. Supp. Mot. Leave 3, Dkt. No. 1116.) Specifically, they contend that MVP’s

 motion for a preliminary injunction is overbroad because it could potentially result in the arrest

 or intimidation of any attorney or person who represents, consults, or supports the Tree-Sitters,

 or it could impact citizens’ rights to protest the pipeline and support other protesters. (Id.) In its

 opposition, MVP argues that Belinsky and Breslau have not demonstrated their relevant unique



                                                   2	
Case 7:17-cv-00492-EKD Document 1132 Filed 01/09/19 Page 2 of 3 Pageid#: 32263
 knowledge or that they hold important information regarding this case. (Resp. Mot. Leave, Dkt.

 No. 1117.) MVP also refutes their contention that the language in its motion for a preliminary

 injunction is overly broad, arguing that the language is “routinely used in injunctions across the

 country.” (Id. at 4.)

         The court finds that an amicus curiae brief in opposition to MVP’s motion for a

 preliminary injunction would be helpful to its determination on this matter. Most significantly,

 no counsel has entered an appearance on behalf of the Tree-Sitters, and no party has advocated a

 position contrary to MVP’s. So, the arguments contained in the amicus curiae brief would give

 the court additional information beyond what was presented at the hearing and in MVP’s motion

 and may be helpful to the court.

         Accordingly, Belinsky and Breslau’s motion for leave to file an amicus curiae brief (Dkt.

 No. 1115) is GRANTED. It is ORDERED that Belinsky and Breslau shall file an amicus curiae

 brief on or before January 16, 2019, and MVP may file a response not later than seven days after

 the filing of the brief.

         The clerk is directed to provide a copy of this order to all counsel of record.

         Entered: January 9, 2019.



                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge




                                                   3	
Case 7:17-cv-00492-EKD Document 1132 Filed 01/09/19 Page 3 of 3 Pageid#: 32264
